Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed September 21, 2022 has been entered.  Claims 1-25 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.	The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claims 4, 5, 7, 16, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction or clarification is requested. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 6, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (WIPO Publication No. WO2016122346A1) in view of Basel (U.S. Pre-Grant Publication No. 20200134510).

Claim 1
	Regarding Claim 1, Bailey teaches:
A device, comprising: an inertial sensor, which, in operation, generates inertial sensor data associated with the device (See at least Paragraph 35: Describes a system comprising user equipment [e.g., a mobile device] having connectivity to a classification platform for providing sensor information classification of sensor information collected from one or more sensors associated with the user equipment [e.g., inertial sensors; See Paragraph 43]); and
processing circuitry communicatively coupled to the inertial sensor, wherein the processing circuitry, in operation (See at least Paragraphs 42 and 43: The user equipment may comprise any type of mobile terminal, wearable terminal, etc. [i.e., processing circuitry] connected to the various sensors):
determines a new feature array from the inertial sensor data (See at least Paragraphs 50 and 51: Sensor information may be is collected from a variety of sensors. Numerical features [i.e., a feature array] may be calculated from the sensor information in a time or frequency domain);
determines if the new feature array is within an existing class within a state space associated with the inertial sensor data (See at least Paragraph 50: The wearable device analyzes the collected sensor data and determines if the sensor data should be classified as "unknown" [i.e., the wearable device determines whether the collected sensor data falls into a known classification; See Fig. 2A, 217 and 219]. The numerical features derived from the senor fragments are displayed within a "feature space" [i.e., a state space; See Paragraph 96 and Figure 9]); and
in response to the new feature array not being included in the existing class, creates a new class based on the new feature array (See at least Paragraph 51: Numerical features that are classified as unknown are then clustered within the feature space [i.e., the numerical features are classified into new clusters; Also see Paragraph 65]).

	Regarding Claim 1, Bailey does not explicitly teach, but Basel, however, does teach:
in response to the new feature array being included in the existing class, adds the new feature array to the existing class and updates a representation of the existing class in the state space based on the new feature array and an existing representation of the existing class (See at least Paragraph 53 and Figure 2: Describes a system for clustering data points in a feature space. In response to determining that a particular data point A1 is closer to the center of the first cluster 202 than to the center of any other cluster 204-208 [i.e., the system determines that the data point is within an existing class], the particular data point A1 is added to the first cluster 202, and the location of the center of the first cluster 202 is modified to be between the location of the initial cluster center and the location of the particular data point A1 [i.e., the cluster/classification is updated in the feature space]);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey and Basel in order to develop a machine learning classifier to evaluate a real-time data stream and to assign each data point of the data stream to one of a number of pre-determined classes (Basel: Paragraph 1). The cluster and label mapping techniques described can be used to reduce the time, expense, and labor involved with updating the machine learning classifier (Basel: Paragraph 6).

Claim 6
	Regarding Claim 6, Bailey does not explicitly teach, but Basel, however, does teach:
wherein the digital signal processing circuitry, in operation: rescales the existing class based on the adding of the new feature array to the existing class (See at least Paragraph 53 and Figure 2: In response to determining that a particular data point A1 is closer to the center of the first cluster 202 than to the center of any other cluster 204-208 [i.e., the system determines that the data point is within an existing class], the particular data point A1 is added to the first cluster 202, and the location of the center of the first cluster 202 is modified to be between the location of the initial cluster center and the location of the particular data point A1 [i.e., the cluster/classification is rescaled in the feature space]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey and Basel in order to develop a machine learning classifier to evaluate a real-time data stream and to assign each data point of the data stream to one of a number of pre-determined classes (Basel: Paragraph 1). The cluster and label mapping techniques described can be used to reduce the time, expense, and labor involved with updating the machine learning classifier (Basel: Paragraph 6).

Claim 9
	Regarding Claim 9, Bailey teaches:
wherein the inertial sensor includes at least one of an accelerometer or gyroscope (See at least Paragraph 43: The sensors associated with the user equipment may include acceleration sensors).

Claim 12
	Regarding Claim 12, Bailey teaches:
wherein an area of the new class is defined by at least one predetermined value (See at least Paragraph 53: The class may be defined by a representative point [i.e., a predetermined value] that is determined to be closest to the center of a cluster).

Claim 13
	Regarding Claim 13, Bailey does not explicitly teach, but Basel, however, does teach:
wherein an area of the existing class is dynamically adjusted based on at least one Gaussian distribution associated with the existing class (See at least Paragraph 27: The system may use Gaussian mixture models to perform the various clustering processes).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey and Basel in order to facilitate the process of clustering the data set (Basel: Paragraph 27). Gaussian mixture models provide one type of clustering algorithm for effectively performing the clustering process.


6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey (WIPO Publication No. WO2016122346A1) in view of Basel (U.S. Pre-Grant Publication No. 20200134510), and in further view of Tu (U.S. Pre-Grant Publication No. 20160139686).

Claim 2
	Regarding Claim 2, the combination of Bailey and Basel does not explicitly teach, but Tu, however, does teach:
wherein the processing circuitry, in operation: receives new inertial sensor data (See at least Paragraphs 39: Describes a system for determining a dynamic state of a mobile device. The mobile device receives periodic data from one or more motion sensors of the mobile device);
selects a class of a plurality of classes in the state space associated with the new inertial sensor data (See at least Paragraphs 44 and 47: The mobile device compares the calculated statistical measurements of the motion sensor data to one or more thresholds to determine a dynamic state of the mobile device [Figure 2, 208]. The mobile device analyzes the buffered motion data in a manner specific to the determined dynamic state and determines an orientation of the mobile device [i.e., the mobile device determines a class associated with the sensor data; Figure 2, 210]); and
instructs the devise to perform an action in based on selected class (See at least Paragraphs 48: Once the mobile device determines its current orientation, it may determine how to display information on its display [i.e., the mobile device performs the action of displaying information in a particular fashion according to the orientation of the mobile device; Figure 2, 212]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey, Basel, and Tu in order to reduce the difficulty of viewing information on a mobile device when the orientation of the mobile device is manipulated (Tu: Paragraph 3).


7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey (WIPO Publication No. WO2016122346A1) in view of Basel (U.S. Pre-Grant Publication No. 20200134510), and in further view of Burak (U.S. Pre-Grant Publication No. 20020161853).

Claim 3
	Regarding Claim 3, the combination of Bailey and Basel does not explicitly teach, but Burak, however, does teach:
wherein the processing circuitry, in operation: determines if the new feature array is within the state space (See at least Paragraph 51: Describes a system for observing changes in real-time data as they occur. When the position of the next point in the graph has been calculated, the sub-routine determines at whether the point is visible on the axis [i.e., the state space] as currently scaled); and
in response to the new feature array not being included in the state space, renormalizes the state space based on the new feature array (See at least Paragraph 51: If the point is not visible, the axes are rescaled [i.e., the plot is renormalized when the data point is not within the current boundaries of the plot]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey, Basel, and Burak in order to enhance the user’s ability to monitor real-time changes in data that is output on a plot (Burak: Paragraph 3).


8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey (WIPO Publication No. WO2016122346A1) in view of Basel (U.S. Pre-Grant Publication No. 20200134510), and in further view of Zhang (U.S. Pre-Grant Publication No. 20140114767).

Claim 8
	Regarding Claim 8, the combination of Bailey and Basel does not explicitly teach, but Zhang, however, does teach:
wherein the processing circuitry, in operation: removes the existing class in response to a number of feature occurrences within the existing class being below a threshold value (See at least Paragraph 75: Describes a system for detecting behavior patterns [i.e., classifications] of a user from sensor data. If the number of times of acquiring the behavior pattern [i.e., a number of feature occurrences] is lower than a preset first threshold, the server sends a classification system deletion parameter to the user equipment. The user equipment then deletes the behavior pattern from the classification system according to the classification system deletion parameter).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey, Basel, and Zhang in order to save storage space by removing behavior patterns that are not frequently detected in association with the user (Zhang: Paragraph 75).


9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey (WIPO Publication No. WO2016122346A1) in view of Basel (U.S. Pre-Grant Publication No. 20200134510), and in further view of Iyer (U.S. Pre-Grant Publication No. 20180189376).

Claim 10
	Regarding Claim 10, the combination of Bailey and Basel does not explicitly teach, but Iyer, however, does teach:
wherein the processing circuitry, in operation: determines if the existing class and the new class meet an absorption criteria (See at least Paragraph 32: Describes a system/process for analyzing classes of data to determine if they are "inseparable." If a pair of data classes is above an inter-class threshold [i.e., an absorption criteria], this may indicate that the pair of data classes are not separable or, equivalently, that they are inseparable; e.g. that the pair of data classes should not be considered distinct from one another [See Paragraph 58]); and
merges the existing class and the new class in response to the absorption criteria being met (See at least Paragraph 32: If a pair of a data classes are not separable from one another [i.e., the absorption criteria is met], then the pair of data classes may be combined, or merged, into one class).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey, Basel, and Iyer in order to improve decision making regarding the creation of data classes (Iyer: Paragraph 24).


10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey (WIPO Publication No. WO2016122346A1) in view of Basel (U.S. Pre-Grant Publication No. 20200134510), and in further view of Molina-Markham (U.S. Patent No. 9961547).

Claim 11
	Regarding Claim 11, the combination of Bailey and Basel does not explicitly teach, but Molina-Markham, however, does teach:
wherein the new feature array includes a peak-to-peak value and a standard deviation value associated with the inertial sensor data within a time window (See at least Col. 18, Lines 27-48: Describes a process for computing a feature vector [i.e., a feature array] from accelerometer and gryoscope data. The feature vector may include features from time and frequency domains, such as a standard deviation and a peak-to-peak amplitude).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey, Basel, and Molina-Markham in order to allow the system to compare signals to determine whether they vary in time (Molina-Markham: Col. 18, Lines 42-53).


	
11.	Claims 14, 15, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (WIPO Publication No. WO2016122346A1) in view of Basel (U.S. Pre-Grant Publication No. 20200134510) and Burak (U.S. Pre-Grant Publication No. 20020161853).

Claim 14
	Regarding Claim 14, Bailey teaches:
A system, comprising: an accelerometer, which, in operation, generates acceleration data (See at least Paragraph 35: Describes a system comprising user equipment [e.g., a mobile device] having connectivity to a classification platform for providing sensor information classification of sensor information collected from one or more sensors associated with the user equipment [e.g., acceleration sensors; See Paragraph 43]); and 
one or more processors, which in operation, execute computer instructions to determine new feature values from the acceleration data (See at least Paragraphs 42 and 43: The user equipment may comprise any type of mobile terminal, wearable terminal, etc. [i.e., processing circuitry] connected to the various sensors. Sensor information may be is collected from the sensors. Numerical features [i.e. feature values] may be calculated from the sensor information in a time or frequency domain [See at least Paragraphs 50 and 51]);  35
in response to the new feature values being included in the state space, determine if the new feature values are within an existing class within the state space (See at least Paragraph 50: The wearable device analyzes the collected sensor data and determines if the sensor data should be classified as "unknown" [i.e., the wearable device determines whether the collected sensor data falls into a known classification; See Fig. 2A, 217 and 219]. The numerical features derived from the senor fragments are displayed within a "feature space" [i.e., a state space; See Paragraph 96 and Figure 9]); 
in response to the new feature values not being included in the existing class, create a new class with a representative point in the state space based on the new feature values (See at least Paragraph 51: Numerical features that are classified as unknown are then clustered within the feature space [i.e., the numerical features are classified into new clusters; Also see Paragraph 65]. Additionally, a representative fragment may be selected for the classes discovered during the clustering process [See Paragraph 53]).

	Regarding Claim 14, the Bailey does not explicitly teach, but Basel, however, does teach:
in response to the new feature values being included in the existing class, add a new state-space point to the existing class based on the new feature values and update a representative point of the existing class in the state space based on the new state-space point and existing state-space points in the existing class (See at least Paragraph 53 and Figure 2: Describes a system for clustering data points in a feature space. In response to determining that a particular data point A1 is closer to the center of the first cluster 202 than to the center of any other cluster 204-208 [i.e., the system determines that the data point is within an existing class], the particular data point A1 is added to the first cluster 202, and the location of the center of the first cluster 202 is modified to be between the location of the initial cluster center and the location of the particular data point A1 [i.e., the center point, or representative point, of the class is modified in response to the new data points being added to the class]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey and Basel in order to develop a machine learning classifier to evaluate a real-time data stream and to assign each data point of the data stream to one of a number of pre-determined classes (Basel: Paragraph 1). The cluster and label mapping techniques described can be used to reduce the time, expense, and labor involved with updating the machine learning classifier (Basel: Paragraph 6).

	Regarding Claim 14, the combination of Bailey and Basel does not explicitly teach, but Burak, however, does teach:
determine if the new feature values are within a state space associated with the acceleration data (See at least Paragraph 51: Describes a system for observing changes in real-time data as they occur. When the position of the next point in the graph has been calculated, the sub-routine determines at whether the point is visible on the axis [i.e., the state space] as currently scaled).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey, Basel, and Burak in order to enhance the user’s ability to monitor real-time changes in data that is output on a plot (Burak: Paragraph 3).

Claim 15
	Regarding Claim 15, the combination of Bailey and Basel does not explicitly teach, but Burak, however, does teach:
wherein the one or more processors, in operation, execute the computer instructions further to: in response to the new feature values not being included in the state space, renormalize the state space based on the new feature values (See at least Paragraph 51: If the point is not visible, the axes are rescaled [i.e., the plot is renormalized when the data point is not within the current boundaries of the plot]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey, Basel, and Burak in order to enhance the user’s ability to monitor real-time changes in data that is output on a plot (Burak: Paragraph 3).

Claim 18
	Regarding Claim 18, Bailey does not explicitly teach, but Basel, however, does teach:
wherein the one or more processors, in operation, execute the computer instructions further to: rescale the existing class based on the addition of the new state-space point to the existing class (See at least Paragraph 53 and Figure 2: In response to determining that a particular data point A1 is closer to the center of the first cluster 202 than to the center of any other cluster 204-208 [i.e., the system determines that the data point is within an existing class], the particular data point A1 is added to the first cluster 202, and the location of the center of the first cluster 202 is modified to be between the location of the initial cluster center and the location of the particular data point A1 [i.e., the cluster/classification is rescaled in the feature space]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey and Basel in order to develop a machine learning classifier to evaluate a real-time data stream and to assign each data point of the data stream to one of a number of pre-determined classes (Basel: Paragraph 1). The cluster and label mapping techniques described can be used to reduce the time, expense, and labor involved with updating the machine learning classifier (Basel: Paragraph 6).

Claim 22
	Regarding Claim 22, Bailey teaches:
A method, comprising: determining, using digital signal processing circuitry of a mobile device, a new feature array indicative of movement in the mobile device (See at least Paragraphs 50 and 51: Describes a system for classifying sensor information. Numerical features [i.e. feature arrays] may be calculated from the sensor information in a time or frequency domain. The sensor data may be acquired by user equipment that may comprise any type of mobile terminal, wearable terminal, etc. [i.e., processing circuitry] connected to the various sensors. Sensor information, such as movement information or data, may be is collected from the sensors [See Paragraph 34]);  35
determining if the new feature array is within a previous class within the state space (See at least Paragraph 50: The wearable device analyzes the collected sensor data and determines if the sensor data should be classified as "unknown" [i.e., the wearable device determines whether the collected sensor data falls into a known classification; See Fig. 2A, 217 and 219]. The numerical features derived from the senor fragments are displayed within a "feature space" [i.e., a state space; See Paragraph 96 and Figure 9]); and
in response to the new feature array not being included in the previous class, creating a new class based on the new feature array (See at least Paragraph 51: Numerical features that are classified as unknown are then clustered within the feature space [i.e., the numerical features are classified into new clusters; Also see Paragraph 65]).

	Regarding Claim 22, the Bailey does not explicitly teach, but Basel, however, does teach:
in response to the new feature array being included in the previous class, adding the new feature array to the previous class and updating a representation of the previous class in the state space based on the new feature array (See at least Paragraph 53 and Figure 2: Describes a system for clustering data points in a feature space. In response to determining that a particular data point A1 is closer to the center of the first cluster 202 than to the center of any other cluster 204-208 [i.e., the system determines that the data point is within an existing class], the particular data point A1 is added to the first cluster 202, and the location of the center of the first cluster 202 is modified to be between the location of the initial cluster center and the location of the particular data point A1 [i.e., the cluster/classification is updated in the feature space]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey and Basel in order to develop a machine learning classifier to evaluate a real-time data stream and to assign each data point of the data stream to one of a number of pre-determined classes (Basel: Paragraph 1). The cluster and label mapping techniques described can be used to reduce the time, expense, and labor involved with updating the machine learning classifier (Basel: Paragraph 6).

	Regarding Claim 22, the combination of Bailey and Basel does not explicitly teach, but Burak, however, does teach:
determining if the new feature array is within a state space [[associated with the movement of the mobile device]] (See at least Paragraph 51: Describes a system for observing changes in real-time data as they occur. When the position of the next point in the graph has been calculated, the sub-routine determines at whether the point is visible on the axis [i.e., the state space] as currently scaled. Examiner’s Note: Burak does not explicitly teach that the data is associated with the movement of a mobile device. However, the concepts disclosed by Burak [i.e., modifying the dimensions of a plot/graph when new data is added] could easily be applied to the “feature space” disclosed by Bailey); and
in response to the new feature array not being included in the state space, renormalizing the state space based on the new feature array (See at least Paragraph 51: If the point is not visible, the axes are rescaled [i.e., the plot is renormalized when the data point is not within the current boundaries of the plot])
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey, Basel, and Burak in order to enhance the user’s ability to monitor real-time changes in data that is output on a plot (Burak: Paragraph 3).


12.	Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (WIPO Publication No. WO2016122346A1) in view of Basel (U.S. Pre-Grant Publication No. 20200134510) and Burak (U.S. Pre-Grant Publication No. 20020161853), and in further view of Zhang (U.S. Pre-Grant Publication No. 20140114767).

Claim 20
	Regarding Claim 20, the combination of Bailey, Basel, and Burak does not explicitly teach, but Zhang, however, does teach:
wherein the one or more processors, in operation, execute the computer instructions further to: remove the existing class in response to a number of state-space point occurrences within the existing class being below a threshold value (See at least Paragraph 75: Describes a system for detecting behavior patterns [i.e., classifications] of a user from sensor data. If the number of times of acquiring the behavior pattern [i.e., a number of state-space point occurrences] is lower than a preset first threshold, the server sends a classification system deletion parameter to the user equipment. The user equipment then deletes the behavior pattern from the classification system according to the classification system deletion parameter).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey, Basel, Burak, and Zhang in order to save storage space by removing behavior patterns that are not frequently detected in association with the user (Zhang: Paragraph 75).

Claim 25
	Regarding Claim 25, the combination of Bailey, Basel, and Burak does not explicitly teach, but Zhang, however, does teach:
removing the previous class in response to a number of feature occurrences within the previous class being below a threshold value (See at least Paragraph 75: Describes a system for detecting behavior patterns [i.e., classifications] of a user from sensor data. If the number of times of acquiring the behavior pattern [i.e., a number of feature occurrences] is lower than a preset first threshold, the server sends a classification system deletion parameter to the user equipment. The user equipment then deletes the behavior pattern from the classification system according to the classification system deletion parameter).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey, Basel, Burak, and Zhang in order to save storage space by removing behavior patterns that are not frequently detected in association with the user (Zhang: Paragraph 75).


13.	Claims 21, 23, and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey (WIPO Publication No. WO2016122346A1) in view of Basel (U.S. Pre-Grant Publication No. 20200134510) and Burak (U.S. Pre-Grant Publication No. 20020161853), and in further view of Iyer (U.S. Pre-Grant Publication No. 20180189376).

Claim 21
	Regarding Claim 21, the combination of Bailey, Basel, and Burak does not explicitly teach, but Iyer, however, does teach:
wherein the one or more processors, in operation, execute the computer instructions further to: determine if the existing class and the new class meet an absorption criteria (See at least Paragraph 32: Describes a system/process for analyzing classes of data to determine if they are "inseparable." If a pair of data classes is above an inter-class threshold [i.e., an absorption criteria], this may indicate that the pair of data classes are not separable or, equivalently, that they are inseparable; e.g. that the pair of data classes should not be considered distinct from one another [See Paragraph 58]); and
merge the existing class and the new class with a new representative point in the state space based on existing state-space points in the existing class and the new state-space point (See at least Paragraph 32: If a pair of a data classes are not separable from one another [i.e., the absorption criteria is met], then the pair of data classes may be combined, or merged, into one class).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey, Basel, Burak, and Iyer in order to improve decision making regarding the creation of data classes (Iyer: Paragraph 24).

Claim 23
	Regarding Claim 23, the combination of Bailey, Basel, and Burak does not explicitly teach, but Iyer, however, does teach:
determining if two previous classes in the state space meet an absorption criteria (See at least Paragraph 32: Describes a system/process for analyzing classes of data to determine if they are "inseparable." If a pair of data classes is above an inter-class threshold [i.e., an absorption criteria], this may indicate that the pair of data classes are not separable or, equivalently, that they are inseparable; e.g. that the pair of data classes should not be considered distinct from one another [See Paragraph 58]); and
merging the two previous classes in response to the absorption criteria being met (See at least Paragraph 32: If a pair of a data classes are not separable from one another [i.e., the absorption criteria is met], then the pair of data classes may be combined, or merged, into one class).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey, Basel, Burak, and Iyer in order to improve decision making regarding the creation of data classes (Iyer: Paragraph 24).

Claim 24
	Regarding Claim 24, the combination of Bailey, Basel, and Burak does not explicitly teach, but Iyer, however, does teach:
determining if the previous class and the new class meet an absorption criteria (See at least Paragraph 32: Describes a system/process for analyzing classes of data to determine if they are "inseparable." If a pair of data classes is above an inter-class threshold [i.e., an absorption criteria], this may indicate that the pair of data classes are not separable or, equivalently, that they are inseparable; e.g. that the pair of data classes should not be considered distinct from one another [See Paragraph 58]); and
merging the previous class and the new class in response to the absorption criteria being met (See at least Paragraph 32: If a pair of a data classes are not separable from one another [i.e., the absorption criteria is met], then the pair of data classes may be combined, or merged, into one class).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Bailey, Basel, Burak, and Iyer in order to improve decision making regarding the creation of data classes (Iyer: Paragraph 24).

Response to Arguments
14.	Applicant’s arguments filed September 21, 2022 have been fully considered. Applicant’s arguments concerning the prior art rejection of the claims under 35 USC §102/103, including supposed deficiencies in the prior art references regarding the amended claims, are not persuasive.  Applicant is directed to the discussion of the references of record above in view of the amended claims and the prior art rejections pertaining thereto.  
	Additionally, on page of their remarks, the applicant argues, “In Bailey, if an activity is not recognized, the UE of Bailey sends the data to the cloud for further processing when enough fragments are collected from multiple UEs. See Figure 2A and paragraphs 51 and 52 of Bailey. Thus, the UE of Bailey does not appear to “create a new class” based on a new feature array determined from the inertial sensor data when a feature array is not included in an existing class.” The examiner respectfully disagrees. Specifically, the examiner points to Paragraph 51 of Bailey which states that fragments of sensor information that are attributed to the class “Unknown” (i.e., fragments that are not included in an existing class are accumulated into numerical features). After the numerical features are calculated, clustering is carried out in the feature space (i.e., new clusters, or new classes, are generated based on the unknown numerical features. Additionally, the examiner points to Paragraph 65 of Bailey which further describes this clustering process. Therefore, Bailey does teach creating new classes based on a feature array.

Citation of Pertinent Prior Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Blom (U.S. Pre-Grant Publication No. 20140007010): Describes a data collection module that processes and/or facilitates a processing of sensor data associated with at least one user to determine one or more activities. Then, the data collection module processes and/or facilitates a processing of the sensor data to cause, at least in part, a classification of the one or more activities into one or more primary activities, one or more secondary activities, or a combination thereof).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696